Citation Nr: 0517202
Decision Date: 06/24/05	Archive Date: 09/19/05

DOCKET NO. 01-08 518                        DATE JUN 24 2005

On appeal from the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for peripheral neuropathy, including claimed as due to herbicide exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to August 1968, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the veteran's claim for service connection for peripheral neuropathy.

The veteran appeared at a hearing before a Decision Review Officer in September 2002. He requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board, in May 2004, and one was scheduled in February 2005. See 38 C.F.R. § 20.700(e) (2004). Appellant did not appear for the scheduled hearing, but did contact the RO and indicated that because of his health he could not go to Philadelphia. Instead he sought a video hearing where he could be in Wilkes-Barre, Pennsylvania. Since this is a viable alternative, remand development is indicated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

As noted above, for health reasons appellant has indicated that he cannot make a hearing in Philadelphia, but desires to have a videoconference hearing where he would be in Wilkes-Barre. It appears that this is a viable alternative. As such, the matter is returned to the RO to make the scheduling arrangements.

In view of the foregoing, this case is REMANDED for the following action:

RO should make arrangements to schedule a videoconference hearing where appellant is at the applicable facility in Wilkes-Barre, PA, in accordance

- 2 



with applicable procedures. Appellant and his representative should be notified of the time and place to report for the hearing. If appellant desires to cancel the hearing, he should do so in writing to the RO.

Thereafter, the matter should be returned to the Board, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 




